As filed with the Securities and Exchange Commission on April 29, 2014 Registration No. 333-195263 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITES ACT OF 1933 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1176000 (State or other Jurisdiction (Primary Standard Industrial (I.R.S. Employer of Incorporation or Classification Code Number) Identification No.) Organization) 11475 Great Oaks Way, Suite 150 Alpharetta, Georgia 30022 (770) 419-7525 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Kevin A. Richardson, II Co-Chief Executive Officer SANUWAVE Health, Inc. 11475 Great Oaks Way, Suite 150
